Citation Nr: 1510491	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent from October 30, 2003 to April 16, 2008, and higher than 40 percent since, for a lumbar spine disability.

2.  Entitlement to an initial rating higher than 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) and secondary esophagitis and fecal incontinence.

3.  Entitlement to an initial rating higher than 50 percent for a mood disorder with depressive features.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for radiculopathy of the upper extremities.

7.  Entitlement to service connection for radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January to April 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, in a September 2008 rating decision the RO granted his claim of entitlement to service connection for a lumbar spine disability and assigned an initial 20 percent rating.  In response, he appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this change in rating, over time, compensates the Veteran for this variance in the severity of the disability).


In an October 2009 decision, the RO also granted the Veteran's claim of entitlement to service connection for a mood disorder with depressive features and assigned an initial 50 percent rating.  However, the RO instead denied his claims of entitlement to service connection for sleep apnea, fibromyalgia, and radiculopathy of his upper and lower extremities.  In response he appealed for a higher initial rating for his mood disorder and for service connection for the other disorders that were denied.  See id.

In an even more recent January 2010 decision, the RO additionally granted the Veteran's claim for a higher rating for his lumbar spine disability, increasing the rating for this disability from 20 to 40 percent, but only as of April 16, 2008.  He continued to appeal, requesting an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).  So this claim now concerns whether he was entitled to an initial rating higher than 20 percent prior to April 16, 2008, and whether he has been entitled to a rating higher than 40 percent since.

In a May 2010 decision, the RO also granted the Veteran's claim of entitlement to service connection for GERD with IBS and assigned an initial 10 percent rating.  In a subsequent January 2012 decision, the 10 percent rating for the GERD with IBS was confirmed and continued, but entitlement to service connection for esophagitis also was established as secondary to the GERD with IBS.  The esophagitis was not assigned a rating since rating for the GERD with IBS was still on appeal.  In an August 2012 decision, the GERD with IBS and secondary esophagitis, and now also including fecal incontinence, was assigned a combined 30 percent rating, retroactively effective as of the original date of claim for the GERD with IBS.  So the Veteran is appealing for a rating higher than 30 percent for this disability.  See id.

In January 2014 the Board remanded these claims so the Veteran could have a hearing concerning them, as he had not been properly notified of his previously-scheduled hearing.

The Veteran had this hearing in January 2015 in support of these claims.  It was a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Veteran previously was denied service connection for urinary incontinence; however, he never perfected an appeal of this additional claim.  Nevertheless, during his recent January 2015 hearing, he complained of having a neurogenic bladder and attributed it to his service-connected lumbar spine disability.  His hearing testimony therefore is tantamount to a petition to reopen this previously-denied claim, but this petition has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this petition, so is referring this claim to the AOJ for appropriate action.

As for the several claims that are presently before the Board, they require further development before being decided on appeal, so the Board is remanding them to the AOJ.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Part of this appeal concerns the Veteran's request for higher ratings for his service-connected lumbar spine disability, mood disorder, and gastrointestinal disability.  With regards to the lumbar spine disability and mood disorder, he testified during his January 2015 hearing that these disabilities had worsened since his last VA examinations.  Specifically, he reported flare-ups of back pain with any activity and said it did not take long for him to get back spasms and feel fatigued.  He further reported that, as far as his mood disorder is concerned, he recently had experienced new symptoms of severe memory loss.  His most recent VA compensation examinations for these disabilities were in January 2010 for his lumbar spine disability and in July 2012 for his mood disorder.  During the January 2015 hearing, the Veteran's representative alleged the low back disability could be rated based on the evidence of record.  But to afford proper consideration of these claims, and especially given the amount of time that has passed since those examinations - in particular for the lumbar spine disability - and suggestion of worsening disabilities, the Board finds reexamination is needed reassessing the severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

With regards to the Veteran's request for a higher rating for his gastrointestinal (GI) disability, specifically the GERD with IBS and secondary esophagitis and fecal incontinence, this disability is currently rated as irritable colon syndrome (Diagnostic Code (DC) 7319) and hiatal hernia (DC 7346).  The Veteran most recently had VA compensation examinations in May and November 2010, therefore 5 or so years ago, and even then primarily when he was trying to establish his underlying entitlement to service connection for this disability.  So the reports of those earlier examinations do not address all of his currently-claimed symptoms, especially including the severity of his fecal incontinence and whether a higher rating should be assigned under a different DC, for example DC 7332, for impairment of sphincter control.  Therefore, a new VA compensation examination is needed to assist in determining the present severity of this disability and all aspects of it, whether owing to GERD, IBS, esophagitis, or fecal incontinence or some combination of these disabilities.

The Veteran additionally is alleging entitlement to service connection for obstructive sleep apnea, fibromyalgia, and radiculopathy of his upper and lower extremities.  During his January 2015 hearing he testified that, following surgery for his service-connected lumbar spine disability in November 1993, he noticed symptoms of fibromyalgia.  While conceding the fibromyalgia was not actually diagnosed until much later, in 2009 or thereabouts, he nevertheless contends it is possibly secondary to his service-connected lumbar spine disability, in particular, a complication of that November 1993 surgery.  With regards to the sleep apnea, he contends it is due to significant weight gain owing to his service-connected lumbar spine disability and resultant inability to do physical activities like exercise.  And with regards to the radiculopathy of his upper and lower extremities, he contends it developed within a year of his service and is secondary to his service-connected lumbar spine disability.  He had a VA general medical examination in April 2008; however, etiological opinions were not provided as to whether these conditions are directly due to his active military service, or, if applicable, initially manifested within a year of his discharge from service to warrant presuming they were incurred in service, or are secondarily related to his service, in particular, caused or being aggravated by his service-connected lumbar spine disability.  Therefore, he must be provided VA compensation examinations for the necessary etiological opinions regarding the causes of these disabilities and, in particular, in response to his allegation they are the direct result of his military service or secondary to his service-connected lumbar spine disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Finally, in other testimony during his January 2015 hearing, the Veteran reported wanting to submit additional treatment records that he believes are relevant and, thus, deserving of consideration.  It does not appear that he has done so, however, so he will have this opportunity on remand when further developing his claims for the other reasons discussed.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, especially any VA medical treatment records dated since September 2013.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule a VA compensation examination for comment concerning the etiology of the Veteran's sleep apnea.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of sleep apnea, then, if present, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's military service from January to April 1978, even if not complained about, diagnosed, or treated during his service.

If the examiner finds the Veteran's sleep apnea is not directly related or attributable to his service, the examiner is asked to additionally provide an opinion on whether the Veteran's service-connected lumbar spine disability either caused or alternatively is aggravating his sleep apnea.  In making this determination, the examiner should specifically comment on the Veteran's contention that the obstructive sleep apnea is due to weight gain as a result of his service-connected lumbar spine disability and consequent inability to do physical activities like get the required exercise to stay in shape.

The examiner must bear in mind that two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.


3.  Also schedule a VA compensation examination for comment concerning the etiology of the Veteran's claimed fibromyalgia.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of fibromyalgia, then, if present, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's military service from January to April 1978, even if not complained about, diagnosed, or treated during his service.

If the examiner finds the Veteran's fibromyalgia is not directly related or attributable to his service, the examiner is asked to provide an opinion as to whether the Veteran's service-connected lumbar spine disability either caused or alternatively is aggravating his fibromyalgia.  In making this determination, the examiner should specifically comment on the Veteran's contention that the fibromyalgia began after his November 1993 lumbar spine surgery, although not actually diagnosed until much later, in approximately 2009.

To reiterate, two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.


4.  Also schedule a VA compensation examination for comment concerning the etiology of the radiculopathy claimed to be affecting the Veteran's upper and lower extremities.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of radiculopathy in the upper and lower extremities, then, if present, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) this radiculopathy is directly related or attributable to the Veteran's military service from January to April 1978, even if not complained about, diagnosed, or treated during his service.

If the examiner finds the Veteran's radiculopathy is not directly related or attributable to service, the examiner is asked to provide an opinion on whether the Veteran's service-connected lumbar spine disability either caused or alternatively is aggravating this radiculopathy.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.


5.  Also schedule another VA compensation examination reassessing the severity of the Veteran's service-connected lumbar spine disability (failed back syndrome secondary to spondylolysis disc herniation, degenerative disc disease of the lumbar spine and failed surgical attempt at correction).  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  As well, schedule another VA compensation examination reassessing the severity of the Veteran's service-connected GERD with IBS and secondary esophagitis and fecal incontinence, currently evaluated as irritable colon syndrome and hiatal hernia under DCs 7319 and 7346.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

The examiner is also specifically asked to comment on whether the Veteran has complete loss of sphincter control; extensive leakage and fairly frequent involuntary bowel movements; occasional involuntary bowel movements, necessitating wearing of pad; constant slight, or occasional moderate leakage; or healed or slight impairment, without leakage.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

7.  Also schedule another VA compensation examination reassessing the severity of the Veteran's service-connected mood disorder with depressive features.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe all symptoms and manifestations attributable to the Veteran's service-connected mood disorder with depressive features and, more importantly, their consequent effect on his social and occupational functioning, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9435.  To this end, the examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis of the score.

The examiner is also specifically asked to comment on the Veteran's assertion of severe memory loss, including in terms of whether it is due to his service-connected mood disorder.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.


8.  Then readjudicate these several claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

